Order entered August 30, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00633-CV

             WASH TECHNOLOGIES OF AMERICA CORPORATION AND
                      JON K. BANGASH, APPELLANTS

                                              V.

                              JOHN T. PAPPAS, APPELLEE

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-16090

                                          ORDER
        We GRANT court reporter Stephanie S. Moses’ August 17, 2016 request to extend time

to file the reporter’s record and ORDER the reporter’s record filed no later than September 29,

2016.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE